Citation Nr: 9907395	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-28 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1961 
to May 1965, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review. 

The Board observes that in a statement signed by the veteran 
in January 1999 he indicated that he no longer wished to be 
represented by The American Legion.


REMAND

At the outset the Board notes that following the veteran's 
December 1998 hearing before the BVA, he submitted additional 
evidence directly to the Board for consideration.  However, 
this evidence was not received with a waiver of initial 
consideration of the evidence by the RO as required by 
38 C.F.R. § 20.1304(c) (1998).  Consequently, this evidence 
must be referred to the RO for consideration.

A preliminary review of the record discloses that the veteran 
has been diagnosed as having PTSD as a result of stressful 
incidents he reportedly experienced while serving in Vietnam.  
In this regard, the Board would observe that private and VA 
medical records have diagnosed the veteran as having PTSD, 
and following a VA examination performed in May 1994, the 
veteran was also diagnosed as having PTSD.  However, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, as established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998).  A 
further review of the record discloses that no attempt has 
been made to verify any of the stressor incidents the veteran 
reports he was exposed to while in Vietnam.  

With respect to the veteran's time in Vietnam, the veteran's 
AF Form 7 (Airman Military Record) does not reflect that the 
veteran served in Vietnam.  Nevertheless, there is also of 
record a portion of a performance evaluation for the period 
of time from 11 June 1964 to 17 April 1965 which indicates 
that the veteran was assigned to the 23rd Air Base Group, Da 
Nang Air Base, Vietnam.  Further, the veteran's service 
medical records contain a physical examination for remote 
duty performed on 27 November 1964 at the U.S. Air Force 
Hospital, Chanute Air Force Base, Illinois, apparently prior 
to the veteran's deployment to Vietnam.  Thus, it would 
appear that the veteran served in Vietnam shortly following 
the November 27, 1964, physical examination until at least 
April 17, 1965, but clearly no later than May 6, 1965, the 
date of the veteran's separation from service.  Indeed, this 
would appear to be consistent with testimony presented by the 
veteran at a hearing before the BVA in which he indicated 
that he served in Vietnam in early December 1964 through late 
April 1965.  

Given this relatively brief time of service in Vietnam it 
would seem that verification of some of the stressful 
incidents the veteran reported he was exposed to in Vietnam 
would be possible.  For example, the veteran reported that he 
was involved in the investigation of plane crashes on five 
occasions, and one of those crashes involved him assisting in 
the removal of the remains of 13 individuals.  The veteran 
also related an incident in which he was involved in a race 
riot and testified that Da Nang Air Force Base came under 
rocket and mortar attacks 5 to 6 times a week and resulted in 
casualties.  In addition, the unit history of the 23rd Air 
Base Group, or Headquarters, 3345th Air Base Group, may 
provide information which would verify the stressful 
incidents the veteran reported.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the statements 
and testimony presented by the veteran 
concerning the stressful incidents he 
reports he was exposed to while in 
Vietnam.  If additional specific details 
or information is felt to be necessary, 
the RO should contact the veteran and 
request that he provide the additional 
information.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  

2.  With this information, the RO should 
review the file and prepare a summary of 
all of the claimed stressors.  This 
summary should be prepared whether or not 
the veteran provides an additional 
statement, as requested above.  This 
summary, and a copy of the veteran's DD 
Form 214, AF 7 and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22105.  
The USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's reported 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
veteran's units, specifically 
Headquarters, 3345th Air Base Group and 
the 23rd Air Base Group between the 
period of time of December 1964 to April 
1965.  

3.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been identified, the RO 
should so state in this report.  This 
report should then be added to the claims 
file. 

4.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any psychiatric disorders 
that may be present.  Any and all 
evaluations, studies or tests deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing, including PTSD 
subscales.  Regarding the claim for PTSD, 
the RO must provide the examiner a 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment on the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
evidence submitted directly to the Board 
following the veteran's personal hearing.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

